The judgment appealed from is affirmed, for the reasons expressed in the per curiam opinion filed in the Supreme Court and printed in 12 N.J. Mis. R. 722; 174 Atl. Rep. 488, with this reservation: We deem it unnecessary, on this motion to strike out defendant's answer, to finally determine plaintiff's relationship to Cooke, the assured. Whether he was an employe of Cooke, within the intendment of the *Page 205 
policy, may quite possibly be a question of fact when the proofs are submitted.
Judgment affirmed.
For affirmance — THE CHANCELLOR, LLOYD, CASE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 11.
For reversal — None.